In re State of Louisiana; — Other; Applying For Supervisory and/or Remedial Writs, Parish of Jefferson, 24th Judicial District Court Div. C, No. 10-JU-393; to the Court of Appeal, Fifth Circuit, No. 11-K-403.
Writ Granted. La. Ch.C. art. 879(B) clearly states that “[a]ll proceedings in a juvenile delinquency case involving a crime of violence ... shall be open to the public.” La. Ch.C. art. 832 is not an exception to Article 879(B) in that Article 832 does not mandate that a hearing to determine a juvenile’s capacity to proceed be closed to the public. Rather, Article 832 prevents further steps in the prosecution of the juvenile until the juvenile is found to have the mental capacity to proceed. Therefore, the ruling of the trial court is reversed, and the hearing concerning defendant’s capacity to proceed shall be open to the public.
KNOLL, J., would deny the writ.